Citation Nr: 0917298	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-27 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from December 1948 to June 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Service connection for dementia was denied in a rating 
decision of July 2005.  In August 2005 the appellant filed a 
Notice of Disagreement on the denial.  In an August 2006 
letter, the appellant withdrew his appeal of the denial of 
service connection for dementia.  In a VA 9 form dated that 
same month the appellant stated he was only appealing the 
issue of entitlement to service connection for PTSD.  
Therefore, the issue of entitlement to service connection for 
dementia is not before the Board.  

The Board notes that the record contains a Motion for 
Advancement on Docket.  As the Veteran's claim is being acted 
on, this motion is now moot.


FINDINGS OF FACT

1.  There is credible supporting evidence of a stressor.

2.  PTSD is due to an in service stressor.


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.304, 3.304(f), 3.306 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

The Veteran contends that he has PTSD that is due to service.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f) (2008); 
Cohen v. Brown, 10 Vet. App 128 (1997).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).  Effective October 29, 2008 
38 C.F.R. § 3.304(f) was amended to add the following 
provision: (1) If the evidence establishes a diagnosis of 
posttraumatic stress disorder during service and the claimed 
stressor is related to that service, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 73 Fed. Reg. 64,208.  
The amendment is not applicable in the instant case.

The evidence of record shows numerous diagnoses of PTSD.  VA 
outpatient treatment records of October 2004, December 2004, 
January 2005, and February 2005, show diagnoses of and 
treatment for PTSD.  Moreover, consistently, these records 
reveal that the PTSD diagnosis is based on claimed stressors.  
Specifically, the records show that the Veteran alleges that 
while serving in Vietnam, his base came under fire regularly, 
he was assigned to mortuary detail even though he was a cook, 
and he had to go and guard the perimeter of the base at times 
when he was shot at and had to shoot.  According to a CIA 
Saigon Base Monthly Report for January 1970, Cam Rahn Bay 
base came under attack during the month with light damage and 
no casualties reported.  

There being a diagnosis of PTSD based on claimed in service 
stressors, the remaining question is whether the Veteran's 
claimed stressors have been corroborated.  

Service personnel records show that the Veteran had two tours 
of duty in Vietnam.  The Veteran served in Bien Hoa Air Base 
in the Republic of Vietnam from August 1966 to January 1967; 
and at Cam Ranh Bay Air Base from December 1969 to April 
1970.  Moreover, the Veteran's DD-214 shows that he was 
awarded the Vietnam Campaign Service Medal and the Vietnam 
Service Medal.  Significantly, AF Form 7 contained within the 
Veteran's personnel service records show the following entry 
in block 18: "Counterinsurgency experience/August 1966-Jan 
1967/Vietnam."  Furthermore, there is proof of an attack on 
the Veteran's base in January 1970.  

In addition, competent evidence has been submitted showing a 
diagnosis for PTSD in accordance with 38 C.F.R. § 4.125(a).  
Moreover, as noted above, the PTSD diagnosis was established 
based on at least one claimed in service stressor.  In sum, 
the Veteran has PTSD and there is credible supporting 
evidence of a stressor.  There is no doubt to be resolved.


ORDER

Service connection for PTSD is granted.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


